Citation Nr: 0412448	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater tha10 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1945 
until December 1946 and from January 1947 until January 1950.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 10 percent disability rating for such 
condition.

The appellant requested a hearing before a Decision Review 
Officer in this case, which was conducted in December 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The appellant in this case was previously afforded a VA 
examination in July 2001 with respect to the issue currently 
on appeal.  The July 2001 VA examiner found that the 
appellant's Global Assessment of Functioning (GAF) score was 
in the 65-70 range at that time.  However, the appellant's 
most recent VA medical records dated from January 2001 to 
December 2002 show GAF scores in the 35-50 range.  As such, 
the appellant should be afforded a VA psychiatric 
reexamination for purposes of determining the current 
severity of his PTSD.

Accordingly this case is remanded for the following:

1.  The appellant's VA medical records 
developed since December 2002, to include any 
medical records pertaining to the appellant's 
treatment for his service-connected PTSD 
should be obtained.  In addition, the 
appellant should be requested to provide any 
additional relevant medical records within 
his possession.  The RO should make as many 
requests as are necessary to obtain these 
records.  However, if it is determined that 
such records do not exist or that further 
attempts to obtain these records would be 
futile, then the RO may cease in its efforts 
to obtain the appellant's VA medical records.  
All efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
psychiatric reexamination.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

The psychiatric examiner must provide 
accurate and fully descriptive 
assessments of all clinical findings 
resulting from the appellant's service-
connected PTSD.  In addition, the 
examiner must also address the presence 
or absence of the specific criteria set 
forth in VA's rating schedule for 
psychiatric disability.  The examiner 
must also provide a full multi-axial 
evaluation to include the assignment of 
a numerical score on the Global 
Assessment of Functioning (GAF) scale.  
It is imperative that the examiner 
includes an explanation of the 
significance of the assigned numerical 
score especially in light of all 
previously assigned scores.

A complete rationale for any opinion 
expressed must be provided.  If the examiner 
cannot answer the above without resorting to 
speculation, then he or she should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all of the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for an increased 
rating for his service-connected PTSD should 
then be reconsidered.  If the benefit sought 
on appeal remains denied, then the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


